                                          Case 3:21-cv-04554-WHO Document 12 Filed 09/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                            NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     JOSE ANTONIO RODRIGUEZ,                          Case No. 21-cv-04554-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                          ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     COALINGA STATE HOSPITAL,
                                                                                          Dkt. No. 8
                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          After petitioner Jose Antonio Rodriguez filed an incomplete habeas application, the
                                  14   Clerk sent him a notice directing him to file a complete application, along with another
                                  15   habeas application and instructions for completing the application. (Dkt. No. 4.)
                                  16   Rodriguez filed a second petition, but this one fails to correct the deficiencies in the first.
                                  17   (Dkt. No. 7.) Neither petition stated any facts, let alone such crucial information as the (i)
                                  18   date, terms, and the court of sentencing; and (ii) grounds for challenging his detention.
                                  19          Also, Rodriguez’s application to proceed in forma pauperis (IFP) is incomplete —
                                  20   it lacks a prison trust account statement showing transactions for the last six months. (Dkt.
                                  21   No. 8.) He was sent a Clerk’s Notice regarding this deficiency, but failed to correct it.
                                  22   (Dkt. No. 6.)
                                  23          Accordingly, this federal habeas action is DISMISSED (without prejudice) for
                                  24   failing to comply with the Clerk’s Notices and for failing to prosecute, see Federal Rule of
                                  25   Civil Procedure 41(b).
                                  26          Because this dismissal is without prejudice, Rodriguez may move to reopen. Any
                                  27   such motion must contain (i) a complete application to proceed IFP, and (ii) a habeas
                                  28   application that is completely and appropriately filled out.
                                          Case 3:21-cv-04554-WHO Document 12 Filed 09/22/21 Page 2 of 2




                                   1          Rodriguez’s IFP application is DENIED as incomplete. (Dkt. No. 8.)
                                   2          A certificate of appealability will not issue. Petitioner has not shown “that jurists of
                                   3   reason would find it debatable whether the petition states a valid claim of the denial of a
                                   4   constitutional right and that jurists of reason would find it debatable whether the district
                                   5   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                   6          The Clerk shall terminate all pending motions, enter judgment in favor of
                                   7   respondent, and close the file.
                                   8          IT IS SO ORDERED.
                                   9    Dated: September 22, 2021
                                                                                          _________________________
                                  10
                                                                                          WILLIAM H. ORRICK
                                  11                                                      United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
